Citation Nr: 0019019	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Mr. Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from January 1967 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claims for a higher 
rating for his PTSD and for a TDIU.  He testified at a 
hearing in support of his claim in July 1997.

FINDINGS OF FACT

1.  As a result of his PTSD, the veteran is severely 
impaired, socially, and totally unemployable.

2.  The criteria formerly used by VA to evaluate the severity 
of his PTSD are more favorable to his appeal.

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for the 
PTSD are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and 4.132, Code 9411 
(regulations in effect prior to November 7, 1996).

2.  The requirements for a TDIU are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1992, the RO granted service connection for the 
veteran's PTSD, effective from March 1989, and assigned an 
initial rating of 30 percent pending the outcome of a VA 
psychiatric examination.  He underwent the examination in 
April 1992 and, after considering the results of it 
(which indicated that his PTSD was "fairly severe"), the RO 
increased his rating to 50 percent with the same effective 
date.

VA treatment records submitted in August 1995 in connection 
with the veteran's current appeal for a rating higher than 50 
percent include the report of a June 1995 medical hygiene 
clinic intake evaluation.  During that evaluation the veteran 
said he has been unemployed for the past seven years but 
wants to receive vocational rehabilitation, although he was 
unsure if it would help him.  It was noted that he was 
presently taking care of his bedridden father and lives at 
home with his parents.  The veteran stated that his 
stepmother is distant and he feels isolated in the house but 
helps out.  He sees and talks to another veteran who visits 
occasionally.  On mental status examination, the veteran was 
found to be depressed, anxious, tired and jittery.  
The veteran denied suicidal and homicidal ideations.  He did 
not hear voices and was not psychotic.  

The veteran was hospitalized at a VA medical center, 
beginning in March 1997, initially for substance abuse issues 
and then was transferred to an inpatient PTSD program.  The 
veteran related recurrent symptoms of depression, sleep 
disturbances, nightmares, anxiety, feelings of anger and 
rage, restricted affect, social withdrawal, alienation from 
family and friends and self-medication through substance 
abuse.  While hospitalized the veteran was reported to have 
made adequate progress in addressing symptoms of depression 
and social isolation.  He reportedly reassessed his living 
arrangements especially his strained relationship with his 
stepmother and developed plans to secure a new place to live.  
The veteran also learned and practiced anger management 
although it was observed that he continued to have problems 
in the area of dealing with authority figures.  

During his hearing in July 1997, the veteran testified that 
he lived with his stepmother.  He also said that his 
employment since service had consisted of janitorial and 
custodial jobs which he had held for only short periods of 
time due to problems with concentration and authority 
figures.  He stated that he experiences difficulty following 
complex instructions but, nevertheless, was able to complete 
his tasks.  He described himself as a "loner," elaborated on 
his PTSD symptoms, and indicated that he has been receiving 
disability benefits since 1994 from the Social Security 
Administration (SSA) for his PTSD.  He also said that he is 
participating in a PTSD VA outpatient treatment program, 
which he attends once a week.  In other testimony, he said 
that during the day he usually stays in his room watching TV 
or reading.  He denied doing any tasks around the house, such 
as cooking, cleaning, vacuuming, or sweeping, but said he 
does take care of his room.  He also said that he 
occasionally visits another veteran and that veteran's 
family, but does not participate in any activities, belong to 
any club or churches or go to the movies.  He said he 
occasionally uses public transportation, but avoids crowded 
buses and will visit his children although only once or twice 
a year.

During a VA PTSD examination in July 1997, the veteran's 
examiner noted that the veteran had not worked since the 
1980's.  At that time he was employed as a nighttime 
custodian.  The examiner further noted that prior to Vietnam 
the veteran had no psychiatric history; however, he began to 
get extremely anxious while he was there and began to have 
significant problems with work and relationships after his 
release from service.  The veteran reportedly remained 
somewhat depressed with initial insomnia, difficulties 
controlling racing thoughts about his Vietnam experiences, 
poor appetite and positive death wishes.  The veteran said he 
hears the voice of God, feels somewhat paranoid and 
hypervigilant and is always worried about being hurt.  He 
further stated that he has lost interest in athletics and 
feels estranged from other people.  He reported that he feels 
best when he is alone and spends most of his time with one 
friend who is also a veteran.  He stated that he attends 
narcotics anonymous meetings on both Thursdays and Fridays as 
a result of prior problems with drugs.  On mental status 
examination, the veteran was described as a small, well-
groomed, pleasant individual with a noticeable shake and 
stuttering difficulty.  Speech was clear and mostly goal-
directed with occasional speech hesitation and stuttering.  
There were no abnormalities of thought content and he denied 
suicidal or homicidal ideation; however the veteran reported 
that he does hear voices and feels somewhat paranoid and 
hypervigilant.  His mood was depressed, dysphoric, anxious 
and tense.  His affect was constricted and somewhat flat.  
Cognitive testing revealed no gross abnormalities.  The Axis 
I diagnoses were:  cocaine abuse in remission, PTSD, and 
schizoaffective disorder with depression.  The veteran's 
Global Assessment of Functioning (GAF) score was 45.  
The examiner concluded that the veteran was "fairly 
disabled" psychiatrically as a result of both the PTSD and 
schizoaffective disorder, and that he needed additional 
treatment to improve his coping skills.

Records received from the Social Security Administration in 
May 1998 show that the veteran was determined to suffer from 
"severe" PTSD, resulting from his experiences in Vietnam.  
It was found that as a result of his PTSD he had marked 
difficulties in maintaining social functioning, frequent 
deficiencies of concentration, persistence/pace resulting in 
failure to complete tasks in a timely manner in work-like 
settings, and repeated episodes of deterioration, 
decompensation in
work-like settings.

VA PTSD treatment plan progress notes show that while 
hospitalized in May and June 1999 the veteran reported 
satisfactory progress in the treatment of his PTSD symptoms 
with particular gains in reducing his social isolation, 
anxiety and improving his sleep.  While hospitalized the 
veteran attended scheduled classes, therapy sessions and 
interacted well with his peers and hospital staff.  The 
veteran informed his clinicians during his hospitalization 
that he had infrequent involvement with his children and that 
his relationship with them was "average."  He reported that 
he belongs to several service organizations and a German 
club.  

In July 1999, the veteran submitted an application for a TDIU 
(VA Form 21-8940).  He stated that he last worked as a 
janitor in 1981.  He further reported that he had a high 
school education and was totally disabled.  

During a VA PTSD examination in July 1999, the veteran 
reported experiencing intrusive thoughts about Vietnam, as 
well as flashbacks and depression, and he said that he was a 
social recluse, i.e., "I stay to myself in my room."  He 
added that he had no friends, except for two Vietnam buddies, 
and that he does not like crowds, has anger problems with 
authority, and has difficulty remembering things.  He also 
reported that he lives at home with his very elderly 
stepmother and that he takes care of her.  He said he does 
not have a car and does not have public transportation.  The 
examiner reviewed the veteran's military history and combat 
trauma, as well as the reports that he had last worked in the 
early 1980's as a janitor and maintenance person.  He said 
that he doesn't work now because he can't get along with 
people, becomes angry, nervous upset and can't take orders.  
He also said he spends his day in his room looking at 
magazines and television or sitting out on the porch.  
He reported that he used to have one veteran he got together 
with, but not lately.  He had no other friendships and talked 
to no one.  During the objective mental status portion of the 
examination, he was observed to be neatly, but casually, 
dressed.  He was cooperative and responsive to questions.  He 
was appropriate in speech and manner.  He was calm and in no 
apparent distress.  He described himself as depressed, 
jittery, sad and nervous.  He had thoughts of suicide, but he 
indicated that he had never actually tried it.  He denied any 
suicidal or homicidal ideation currently, and he denied 
hearing voices.  He was oriented in person, place and time.  
He was aware of his surroundings and circumstances.  The 
examiner found that the veteran was markedly socially and 
industrially impaired and apparently not able to work.  
"Moderate to severe" PTSD was diagnosed.  The GAF score was 
45.

In a February 2000 statement, which the RO received in March 
2000, a VA physician indicated the veteran is currently under 
his psychiatric care and suffers from "marked" symptoms of 
PTSD, including intrusive thoughts, anxiety, hypervigilence, 
distractibility, and impaired concentration.  The VA 
physician also stated that these symptoms make gainful 
employment "impossible."

Analysis

Increased Rating for PTSD

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
(1999).  The requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. at 594.

At the outset, the Board notes that the rating criteria used 
to determine the severity of the veteran's PTSD were amended 
on November 7, 1996, during the pendency of his current 
appeal.  But records show that he has been apprised of the 
new criteria, including insofar as how they affect his claim 
for a higher rating, so he will not be prejudiced by the 
Board considering the new criteria in this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that, where 
the laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply-unless Congress provided otherwise or 
permitted the Secretary of VA (Secretary) to do so and the 
Secretary has.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this instance, neither Congress nor the Secretary 
has directed which regulations are to be applied under the 
circumstances of this case.  Accordingly, the version most 
favorable to the appellant controls.

Under the old criteria, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial inadaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability for mental disorders, 
contemplated those abnormalities of conduct, judgment and 
emotional reactions, which effect economic adjustments, in 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1995).  The severity of disability was based upon 
actual symptomatology, as it affect his social and industrial 
adaptability.  Two of the most important determinants of the 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not underevaluate 
the emotionality sick veteran with a good work record nor 
could it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that significant emphasis 
was placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record or the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1995).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of level of disability at the moment of 
the examination.  When evaluating the level of disability for 
the mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126 (1999).  

The veteran currently has a 50 percent rating for PTSD.  
Prior to November 7, 1996, a 50 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was warranted when the claimant's ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

And the Court held in Johnson v. Brown, 7 Vet. App. 95 
(1994), that the veteran need only satisfy any one of the 
three independent criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, to receive a 100 percent schedular rating.

Effective November 7, 1996, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and ineffectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted when there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communications; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ Part 4, Diagnostic Code 9411 (effective November 7, 1996).

The medical and other evidence concerning the veteran's PTSD 
confirms that it has worsened in recent years-to the point 
that he is severely impaired, socially.  He has severe 
difficulty relating to, or getting along with, other people, 
and he often times has been unable to complete even the most 
rudimentary of tasks or to tolerate any level of stress, 
noise, authority, or crowds.  He has virtually, but not 
entirely, insulated himself from nearly everyone else-except 
for a few select members of his immediate family and a few 
close friends.  He has little to no initiative or motivation 
and rarely participates in any activity, recreational or 
otherwise, that may cause him to have to interact with anyone 
else.  And during the most recent VA psychiatric examination 
in July 1999, his GAF score was only 48, which, according to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, is 
indicative of "serious" symptoms and social impairment, 
e.g., suicidal ideation, severe obsessional rituals, no 
friends, etc.  This, in turn, is commensurate with a 70 
percent rating under the former criteria of 38 C.F.R. 
§ 4.132, Code 9411-particularly where, as here, several of 
the veteran's treating and evaluating doctors, as well as the 
SSA, have described the severity of his PTSD as "severe," 
or essentially so.  While such characterization of his PTSD 
is not dispositive, in and of itself, of the severity of the 
condition, this is nonetheless probative evidence in support 
of a higher rating.  See 38 C.F.R. §§ 4.2, 4.6.

But of equal or even greater significance, according to DSM-
IV, a GAF score of only 48 also indicates the veteran is 
"unable to keep a job," which, in turn, means that he is 
entitled to a 100 percent schedular rating for his PTSD-
particularly since the VA psychiatrist indicated in the 
recent statement in February 2000 that the veteran's PTSD 
symptoms make gainful employment "impossible," and since 
there is an abundance of other evidence of record as well 
indicating that he has not been gainfully employed for many 
years now, in fact, since the early 1980s (1981 or 
thereabouts).  And since he is entitled to a 100 percent 
schedular rating under the old criteria, which are more 
favorable in this instance, the Board need not go into 
further discussion of the revised criteria.

Total Disability Rating due to Individual Unemployability

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(2), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

Since the Board is increasing the rating for the veteran's 
PTSD to the maximum schedular level of 100 percent, based 
primarily on the results of the July 1999 VA psychiatric 
examination and the subsequent opinion of another physician 
in February 2000 that the veteran's symptoms render him 
unemployable, the issue of his entitlement to a TDIU has 
essentially become "moot."  This is because the Board has 
determined that he is entitled to the 100 percent schedular 
rating on the basis of his inability to work due to the 
severity of his symptoms, so any discussion of whether he is 
entitled to a TDIU (which he clearly is) would involve 
identical considerations-namely, whether he is 
unemployable-and the same resulting analysis.  See 
38 U.S.C.A. § 1502 (West 1991); Beaty v. Brown, 6 Vet. App. 
532, 537-38 (1994).  Nevertheless, although the issue of his 
entitlement to a TDIU has become "moot" by virtue of the 
Board granting a 100 percent schedular rating for his PTSD, 
the Board feels the need to stipulate, nonetheless, that he 
also is entitled to a TDIU.  This is necessary in the event 
that the schedular rating for his PTSD is reduced at some 
point in the future; if it is, he is still entitled to 
receive benefits at the maximum level of 100 percent on the 
basis of his unemployability-provided, of course, that his 
circumstances and job status have not changed for the better 
by that time.  Therefore, the appeal concerning the claim for 
a TDIU is granted also.


ORDER

A 100 percent schedular rating is granted for PTSD, as is a 
TDIU, subject to the laws and regulations governing the 
payment of VA monetary benefits.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals




 

